NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            VICTORIA F., Appellant,

                                         v.

    DEPARTMENT OF CHILD SAFETY,1 J.P., J.P., S.P., S.P., Appellees.

                              No. 1 CA-JV 14-0129
                               FILED 11-18-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD17049
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Holguin
Counsel for Appellees




1 Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz. 2014)
(enacted), the Department of Child Safety (DCS) is substituted for the
Arizona Department of Economic Security (ADES) in this matter. See
ARCAP 27. For consistency, we refer to DCS in this decision even where,
at the time, actions were taken by ADES.
                          VICTORIA F. v. DCS, et al.
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Michael J. Brown joined.


J O N E S, Judge:

¶1               Victoria F. (Mother) appeals the trial court’s order
terminating her parental rights to the four oldest of her seven children,
J.J.P., J.M.P., S.G.P., and S.M.P. (collectively, the Children), on the statutory
grounds of fifteen months out-of-home care and Mother’s chronic
substance abuse.2 See Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(3), (8).3 Because
the Children are “Indian child[ren],” these proceedings are subject to the
Indian Child Welfare Act (ICWA), 25 U.S.C. §§ 1901 to 1963. See 25 U.S.C.
§ 1903(4) (defining “Indian child”). Mother contends DCS presented
insufficient evidence to support (1) either of the statutory grounds for
severance, (2) the trial court’s finding that severance was in the Children’s
best interests, and (3) the required ICWA finding that Mother’s continued
custody would likely result in serious emotional or physical harm to the
Children. See 25 U.S.C. § 1912(f). For the following reasons, we affirm.

                  FACTS4 AND PROCEDURAL HISTORY

       A.      The 2008 Dependency Petition

¶2            This case originated in June 2008, when DCS filed a
dependency petition as to the three oldest children, J.J.P., J.M.P., and S.G.P.,
after S.G.P. was born “substance exposed” to methamphetamine. Mother


2       R.P. is the natural father of J.J.P., J.M.P., and S.G.P. C.R. is the natural
father of S.M.P. Both R.P. and C.R.’s parental rights were also terminated
as to the Children, however, neither is a party to this appeal.

3     Absent material revisions from the relevant date, we cite a statute’s
current version.

4      We view the facts in the light most favorable to upholding the
termination order. See Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445,
449, ¶ 12, 153 P.3d 1074, 1078 (App. 2007) (citing Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 282, ¶ 13, 53 P.3d 203, 207 (App. 2002)).


                                         2
                        VICTORIA F. v. DCS, et al.
                          Decision of the Court

admitted using meth throughout her pregnancy, and as recently as two
days before S.G.P.’s birth. DCS took temporary custody of the three
children, placed them in foster care, and filed a dependency petition.

¶3            During the dependency, Mother was offered various services
from DCS, including drug testing, parent aide services/supervised
visitation, parenting classes, and transportation assistance. She was
referred to TERROS for a substance abuse assessment in July 2008, but was
unable to begin treatment because she was incarcerated for an armed
robbery, committed after the three children were taken into DCS custody.
Following her release, Mother received another referral to TERROS in May
2009, and followed through with the recommendation that she enroll in
intensive outpatient substance abuse treatment. Mother successfully
participated in all services, and eventually regained physical custody of the
three children in November 2009. In January 2010, Mother gave birth to
S.M.P., who remained in Mother’s care. In February 2010, the dependency
petition was dismissed.

      B.     The 2010 Dependency Petition

¶4            On August 9, 2010, DCS again took J.J.P., J.M.P., and S.G.P.,
into temporary custody and placed them in foster care after receiving a
report that Mother and the Children were residing at a hotel, the Children
were “filthy and bruised,” and two were suffering from severe eczema on
their arms and legs, causing their skin to become raw and bleed. DCS also
took S.M.P. into temporary custody after Mother informed DCS the child
was residing with her paternal aunt; DCS found S.M.P. was well taken care
of and placed her back with her paternal aunt under a safety plan. At that
time, Mother admitted to the DCS case worker she began using meth again
in May 2010, and had last used two days prior. She also admitted using the
per capita income received from her tribe, the Salt River Pima-Maricopa
Indian Community (SRPMIC or the Tribe), to buy meth, rather than pay her
rent.

¶5             DCS then filed another dependency petition, alleging Mother
neglected the Children by abusing substances that impaired her ability to
parent and by failing to provide them basic necessities of life. SRPMIC
intervened in the dependency action. The trial court entered temporary
orders making the Children temporary wards of the court, granting DCS
legal custody, and placing the three oldest children in DCS’s physical
custody while placing S.M.P. in the physical custody of her paternal aunt.
At that time, the case plan for the Children was family reunification.




                                     3
                        VICTORIA F. v. DCS, et al.
                          Decision of the Court

¶6            DCS again began providing services to Mother; specifically, it
submitted referrals for drug testing and substance abuse treatment, and
offered her supervised visitation and parent aide services. Mother did not
initially participate in drug testing, and missed her first two intake
appointments with TERROS. In a September 2010 meeting at TERROS, she
self-reported she was still using meth and had used marijuana recently as
well. Thereafter, she missed her third scheduled TERROS intake
assessment, and her referral was closed in October 2010 for a lack of contact.
Between August and October 2010, Mother participated in one supervised
visit with the Children, and missed three other scheduled visits. In the
middle of October 2010, Mother was again incarcerated, this time for
criminal trespassing and violating her probation.

¶7            Upon her release in December 2010, DCS re-initiated services
for Mother, re-submitting referrals for drug testing and substance abuse
treatment, again offering parent aide services and supervised visitation, a
psychological evaluation, and transportation assistance.         Following
completion of her TERROS substance abuse assessment intake interview, at
which she stated she first used meth when she was sixteen years old,
Mother received an Axis I diagnosis of “Amphetamine or Related Acting
Sympathomimetic Abuse,” and was recommended to enroll in the Standard
Outpatient Group. She participated in drug testing, consistently providing
negative tests. She also participated in the TERROS Standard Outpatient
Program, and regularly attended her weekly supervised visits with the
Children.

¶8            The Children were adjudicated dependent in March 2011 at a
contested dependency hearing. At that hearing, DCS, with SRPMIC’s
approval, sought to have the Children’s case plan changed to severance and
adoption. The trial court granted its request and in April 2011, DCS filed a
motion to terminate Mother’s parental rights to the three oldest children.
In the following months, Mother continued to progress through the offered
services, graduating from the standard outpatient substance abuse
treatment through TERROS, maintaining her sobriety as demonstrated by
consistent negative urinalysis testing, and participating in appropriate,
consistent supervised visits with the Children. She also was able to secure
subsidized housing on SRPMIC’s reservation through its Young Adult
Transitional Program.

¶9           In September 2011, given Mother’s progress, DCS withdrew
the severance petition. On DCS’s motion, the court then changed the case




                                      4
                        VICTORIA F. v. DCS, et al.
                          Decision of the Court

plan for the three oldest children back to family reunification, and affirmed
family reunification as S.M.P.’s case plan.5

¶10            In March 2012, DCS began transitioning the Children back
into Mother’s physical care, returning J.M.P. and S.M.P. first. To help with
the transition, DCS provided Mother a family reunification team, which
consisted of one therapist and one specialist who addressed parenting
skills. The first reunification team was successfully closed out in May 2012,
but because J.J.P and S.G.P. were also returned to Mother’s physical care in
April 2012, a second family reunification team was initiated. Thereafter,
Mother successfully completed all ten weekly visits with the second
reunification team, which in late August 2012 was preparing to close the
referral as a success. Other than a single diluted drug test in April 2012,
Mother had continued to provide negative drug tests. At this juncture, DCS
was preparing to dismiss the second dependency petition.

       C.     The 2012 Developments

¶11           Unfortunately, things began to unravel the next month. On
September 11, 2012, DCS requested Mother visit the DCS office to discuss a
report it had received alleging “substance abuse, physical abuse, domestic
violence and unsafe individuals in the home.” But she did not comply with
the request and would not disclose her or the Children’s whereabouts, other
than to reveal she was in the Phoenix area. After this initial contact, Mother
did not answer her phone and DCS was unable to re-establish contact with
her. It was later revealed Mother had been evicted from her housing in
mid-September 2012 for fighting on the premises. When she left, she
refused to inform SRPMIC where she was relocating with the Children.
Therefore, on September 17, 2012, DCS filed a motion for pickup of the
Children. On October 1, 2012, Mother surrendered the Children through
their paternal grandmother to a SRPMIC case worker, and shortly
thereafter, the court transferred physical custody of the Children back to
DCS.

¶12           Shortly after the Children’s return to DCS, Mother submitted
to a hair follicle drug screen, which was positive for amphetamine and




5      In November 2011, Mother gave birth to her fifth child. That child is
not a party to this appeal.




                                      5
                        VICTORIA F. v. DCS, et al.
                          Decision of the Court

methamphetamine use.6 Although Mother claimed she only used on the
day the Children were surrendered to DCS, the amount of meth found in
her hair was indicative of daily use over a significant period of time.

¶13           Following the positive test, DCS re-engaged services for
Mother for the third time. It again referred Mother for substance abuse
treatment, random drug testing, parent aide services/supervised visitation,
and transportation assistance. Mother completed her TERROS substance
abuse intake assessment in November 2012, and was enrolled in the
Standard Outpatient Program, again, based upon her self-reported recent
meth use. She completed the outpatient program in March 2013, and
enrolled in an aftercare program through TERROS as well. Mother also
participated in a Women in Recovery course.

¶14           That same month, Mother underwent a psychological
evaluation with Dr. James Thal. He found Mother was well-intentioned in
her desire to parent the Children, but had “under-developed parenting
skills,” which was the foundation for his opinion that “it would be
extremely difficult for [Mother] to resume care of all of her children, given
her history” and lack of suitable housing, but found Mother could
potentially care for “one or perhaps two of her children.”

      D.     2013 Severance Proceedings

¶15           Although Mother was participating in the reunification
services offered by DCS, the case plan for the Children was changed to
severance and adoption, and, in April 2013, DCS filed a petition to sever
Mother’s parental rights on the grounds of chronic history of substance
abuse and fifteen months in out-of-home care.7 A six-day contested
severance hearing was held over several months spanning from October




6      At the time of the test, Mother was pregnant with her sixth child.
The child was later born meth exposed in March 2013. DCS filed a
dependency petition as to this child, and SRPMIC assumed jurisdiction of
the proceedings; therefore, the sixth child is not a party to this case.

7     In September 2013, DCS filed an amended petition to correct several
names within the original petition.




                                     6
                         VICTORIA F. v. DCS, et al.
                           Decision of the Court

2013 to January 2014. In the meantime, Mother continued to consistently
participate in the treatment services offered by DCS.8

¶16           At the severance hearing, Dr. Glenn Moe, a psychologist who
performed a bonding and best interest assessment regarding Mother and
the Children, testified the Children had an attachment to Mother, but the
primary consideration in determining the Children’s best interests is
Mother’s ability, or lack thereof, to consistently, over an extended period of
time, meet the Children’s needs. He noted caring for seven children is
undoubtedly stressful, and that Mother told him she reverts to drug use
when faced with periods of stress. Given Mother’s history with drugs, Dr.
Moe opined that she faced a high risk of relapsing if the Children were
returned to her, and stated his opinion was not affected by Mother’s current
progress with services because the services had been unsuccessful in
preventing relapse in the past.

¶17           In April 2014, the trial court entered an order severing
Mother’s parental rights to the Children. Mother timely appealed. We have
jurisdiction pursuant to A.R.S. §§ 8-235(A) and 12-1201(A)(1).

                                DISCUSSION

¶18             A trial court may only terminate a parent’s parental rights if
it finds a statutory ground for severance exists by clear and convincing
evidence, and also finds, by a preponderance of the evidence, severance is
in the child’s best interests. A.R.S. §§ 8-533(B), -537(B); Kent K. v. Bobby M.,
210 Ariz. 279, 288, ¶ 41, 110 P.3d 1013, 1022 (2005); Michael J. v. Ariz. Dep’t
of Econ. Sec., 196 Ariz. 246, 248-49, ¶ 12, 995 P.2d 682, 684-85 (2000). We do
not reweigh the evidence on appeal; rather, we determine only whether any
reasonable evidence supports the trial court’s findings. See Michael J., 196
Ariz. at 250, ¶ 20, 995 P.2d at 686. We will not disturb a severance order
unless it is based upon clearly erroneous factual findings, or stated
otherwise, “unless there is no reasonable evidence to support” the court’s
factual findings. Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 2,
982 P.2d 1290, 1291 (App. 1998) (citing Maricopa Cnty. Juv. Action No. JS-
4374, 137 Ariz. 19, 667 P.2d 1345 (App. 1983), and Maricopa Cnty. Juv. Action
No. JS-378, 21 Ariz. App. 202, 204, 517 P.2d 1095, 1097 (1974)).

¶19          Where ICWA is implicated, the trial court must address two
additional substantive requirements beyond the statutory grounds and best


8     Also during this time, Mother informed DCS that she was pregnant
with her seventh child, who is not a party to this case.


                                       7
                          VICTORIA F. v. DCS, et al.
                            Decision of the Court

interest of the child: (1) whether active efforts were made to provide
services to prevent the breakup of the Indian family; and (2) whether proof
beyond a reasonable doubt exists that a parent’s continued custody will
likely result in serious physical or emotional damage to the child. See 25
U.S.C. § 1912(d), (f). ICWA does not require, however, the “beyond a
reasonable doubt” standard of proof be applied to the state-law findings.
Valerie M. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 331, 335, ¶ 20, 198 P.3d 1203,
1207 (2009).

I.     State Law Grounds for Severance

       A.     Chronic Substance Abuse

¶20            A parent’s parental rights may be terminated if “the parent is
unable to discharge parental responsibilities because of . . . a history of
chronic abuse of dangerous drugs, controlled substances or alcohol and
there are reasonable grounds to believe that the condition will continue for
a prolonged indeterminate period.” A.R.S. § 8-533(B)(3); Raymond F. v. Ariz.
Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 15, 231 P.3d 377, 381 (App. 2010).
Additionally, there is an “implicit requirement,” when establishing
substance abuse as grounds for termination of parental rights, “that the
condition from which the parent suffers be proven not to be amenable[9] to
rehabilitative services.” Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450,
453 n.3, ¶ 12, 123 P.3d 186, 189 n.3 (App. 2005) (internal quotation omitted)
(citing Steven K. v. Ariz. Dep’t of Econ. Sec., 210 Ariz. 483, 490, ¶ 24, 113 P.3d
1240, 1247 (App. 2005), and Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz.
185, 191, ¶ 31, 971 P.2d 1046, 1052 (App. 1999)).

¶21           Mother does not challenge the sufficiency of the evidence
illustrating she suffers from chronic substance abuse that will likely
continue for a prolonged indeterminate period, or that her substance abuse
rendered her unable to discharge parental responsibilities. Rather, relying
exclusively on Jennifer G., Mother contends only that her “continued and
consistent negative drugs screens as well as her successful completion of
[TERROS substance abuse treatment]” demonstrate she is amenable to
rehabilitative services, and therefore the court erred in finding DCS had
proven this ground for severance. But, Mother’s contention is not
supported by the record; to the contrary, the evidence presented established




9     “Amenable” means “responsive.” The New Lexicon Webster’s
Encyclopedic Dictionary 28 (Deluxe ed. 1990).


                                        8
                         VICTORIA F. v. DCS, et al.
                           Decision of the Court

that Mother’s chronic substance abuse has not been amenable to the many
rehabilitative services she has received from DCS.

¶22           Mother began using meth at an early age, reporting her first
use at age sixteen. The first dependency case (the 2008 dependency)
originated when Mother’s third child was born substance exposed to meth.
According to the DCS progress reports and TERROS records, Mother
completed an outpatient substance abuse program in December 2009,
which prompted the return of the Children to her care. During that period,
she was also able to demonstrate sobriety through random urinalysis
testing. However, Mother relapsed only three months after the first
dependency petition was dismissed, prompting DCS, in part, to take the
Children back into its care and initiate a second dependency case (the 2010
dependency). Again Mother was able to participate in and complete a
variety of substance abuse services, including another TERROS substance
abuse program, leading to her regaining physical custody of the Children.
However, once Mother regained physical custody, she immediately
submitted a diluted urinalysis test (which is viewed as a positive test), and
several months later relapsed again, during another of her pregnancies,
prompting DCS to re-assume physical custody a third time, and pursue
severance of Mother’s parental rights.

¶23            Mother’s actions over the past six years demonstrate a chronic
history of substance abuse, which has not been amenable to rehabilitative
services. Chronic abuse has been defined as abuse that is “long-continued,
lingering, and inveterate.” Raymond F., 224 Ariz. at 377, ¶ 16, 231 P.3d at
381 (citing Oxford English Dictionary 409 (Compact ed. 1971)). Although
Mother argues, by implication, her condition is amenable because she has
provided only one positive drug test since the second dependency case
began — the October 2012 positive hair follicle test — “drug abuse need not
be constant to be considered chronic.” Id. The focus is not on the number
of positive or negative drug tests, “but rather, [whether she] has
consistently failed to abstain from drugs . . . .” Id. at 379, ¶ 29, 231 P.3d at
383 (emphasis in original). The record demonstrates Mother “has been
unable to rise above [her] addiction in a non-custodial and unstructured
setting, similar to that in which a [mother] would be expected to raise [her]
children.” Id.

¶24           Furthermore, Mother misconstrues the object that must be
“proven not to be amenable to rehabilitative services.” She argues she is
now participating in and completing rehabilitative services, and therefore
she is amenable, or responsive, to rehabilitative services. However, it is not
the individual who must be amenable to rehabilitative services, but the


                                       9
                         VICTORIA F. v. DCS, et al.
                           Decision of the Court

individual’s condition. Jennifer G., 211 Ariz. at 453 n.3, ¶ 12, 123 P.3d at 189
n.3.

¶25           We agree Mother has been able to complete substance abuse
services, as exhibited by her three separate graduations from TERROS
substance abuse treatment programs.            But while attendance and
participation in treatment are laudable, and undoubtedly necessary
components of rehabilitation, Dr. Moe testified at the severance hearing that
“participation [in services] is not enough” to demonstrate a successful
completion of services; rather, “[s]uccess is measured . . . in being able to
transfer [the knowledge and experience from treatment] to [a person’s]
life.” Although Mother has demonstrated being capable of participating
consistently in substance abuse services, she has failed to demonstrate that
her condition has been amenable, or responsive, to those services. Even
though she submitted negative drug tests from October 2012 until January
2014, she has previously maintained sobriety for a lengthier period, only to
relapse when the structure provided by DCS was removed. In such cases,
“‘[t]he interests in permanency for [the Children] must prevail over
[Mother’s] uncertain battle with drugs.’” Id. (quoting In re N.F., 579 N.W.2d
338, 341 (Iowa App. 1998)).

¶26          The evidence was sufficient for the court to find Mother’s
chronic substance abuse would persist, and continue to negatively affect
her parenting skills, for a prolonged, indeterminate period.10

       B.     The Children’s Best Interests

¶27            Mother also argues insufficient evidence supports the trial
court’s finding that severance of Mother’s parental rights was in the
Children’s best interests. To sever a parent-child relationship, the trial court
must find by a preponderance of the evidence that severance is in the child’s
best interests. Kent K., 210 Ariz. at 288, ¶ 41, 110 P.3d at 1022. Severance is
in the child’s best interest if the child would derive a benefit from severance
or be harmed by continuation of the parent-child relationship. Maricopa
Cnty. Juv. Action No. JS-500274, 167 Ariz. 1, 5-6, 804 P.2d 730, 734-35 (1990).


10     “If clear and convincing evidence supports any one of the statutory
grounds on which the juvenile court ordered severance, we need not
address claims pertaining to the other grounds.” Jesus M., 203 Ariz. at 280,
¶ 3, 53 P.3d at 205 (citing Michael J., 196 Ariz. at 251, ¶ 27, 995 P.2d at 687;
Maricopa Cnty. Juv. Action No. JS-6520, 157 Ariz. 238, 242, 756 P.2d 335, 339
(App. 1998)). Accordingly, we need not reach whether sufficient evidence
also supported severance on the ground of fifteen months out-of-home care.


                                      10
                         VICTORIA F. v. DCS, et al.
                           Decision of the Court

Factors supporting a finding that the child will benefit from a severance of
a parent-child relationship include the “immediate availability of an
adoptive placement,” Audra T., 194 Ariz. at 377, 982 P.2d at 1291 (citing Pima
Cnty. Juv. Action No. S-2460, 162 Ariz. 156, 158, 781 P.2d 634, 636 (App.
1989)), the existing placement is meeting the child’s needs, id. (citing
Maricopa Cnty. Juv. Action No. JS-8490, 179 Ariz. 102, 107, 876 P.2d 1137, 1142
(1994)), and the adoptability of the child. Maricopa Cnty. Juv. Action No. JS-
501904, 180 Ariz. 348, 352, 884 P.2d 234, 238 (App. 1994) (citing Yavapai Cnty.
Juv. Action No. J-9956, 169 Ariz. 178, 180, 818 P.2d 163, 165 (App. 1991), and
JS-6520, 157 Ariz. at 243-44, 756 P.2d at 340-41).

¶28           The trial court’s finding that severance was in the Children’s
best interests is sufficiently supported by the record. The DCS case
manager testified the Children were adoptable, and each of their respective
placements were willing to adopt. The tribal case worker echoed this
testimony, with the exception that SRPMIC had not yet made a decision on
whether it agreed with J.J.P.’s prospective adoptive placement.
Nonetheless, even if the Tribe ultimately objects to J.J.P.’s adoption by that
particular placement, the tribal case worker testified he was an adoptable
child. Moreover, the DCS case manager testified each child’s placement
was able to meet his or her needs. Further, both the DCS case manager and
Dr. Moe testified severance would allow the Children to benefit from
having permanency and stability in their lives. Accordingly, the trial court
did not abuse its discretion in finding, by a preponderance of the evidence,
that severance was in the Children’s best interests.

II.    ICWA Findings

¶29            ICWA “requires a state court to make two particular findings
before terminating the parental rights for an Indian child.” Valerie M., 219
Ariz. at 333, ¶ 3, 198 P.3d at 1205. First, the court must find “‘active efforts
have been made to provide remedial services and rehabilitative programs
designed to prevent the breakup of the Indian family and that these efforts
have proved unsuccessful.’” Id. (quoting 25 U.S.C. § 1912(d)). Second, the
court must make “‘a determination, supported by evidence beyond a
reasonable doubt, including testimony of qualified expert witnesses, that
the continued custody of the child by the parent or Indian custodian is
likely to result in serious emotional or physical damage to the child.’” Id.
(quoting 25 U.S.C. § 1912(f)). The trial court made both findings in this case.
Because Mother does not contest the court’s “active efforts” finding, we
focus only upon whether evidence supports the second ICWA finding.




                                      11
                         VICTORIA F. v. DCS, et al.
                           Decision of the Court

¶30           Here, Dr. Moe, a psychologist contracted to provide
psychological evaluations for SRPMIC, opined that Mother faced a high
risk of relapse based upon her history of recidivism, the lack of support
system in her life, and her reversion to drug use when faced with stressful
events. He also opined that because of Mother’s high risk for relapse, it
was likely the Children would be neglected if returned to Mother’s care,
which would cause behavioral issues, anxiety, and a reduction of trust. The
Children displayed several such behavioral issues when they came into care
in 2012, such as temper tantrums and food hoarding, which they have made
progress addressing. However, Dr. Moe opined there would be a high
likelihood of regression if the Children faced another unsuccessful
reunification with Mother, as well as it “likely creat[ing] insecurity for them
and a host of other potential issues ranging from anxiety to depressive
reactions to behavioral reactions.” Dr. Moe appreciated that Mother was
well-intentioned with her desire to parent all seven of her children, but
ultimately concluded she lacked the parenting skills to effectively parent
“this large number of children and . . . certainly raise them on a 24/7 basis.”

¶31           The ICWA coordinator for SRPMIC social services testified
that she did not believe Mother had fully addressed her substance abuse
issue and faced a risk of relapse. She opined that the Children would face
a risk of physical or emotional damage if returned to Mother’s custody
because of Mother’s relapse history and continued risk of relapse, and
Mother’s inability to maintain a stable life for any significant time without
DCS involvement.

¶32             The DCS case manager, who has worked exclusively with
Native American families in DCS’s ICWA unit, also testified that Mother’s
history of substance abuse prevented her from currently parenting
Children because she is still at risk of relapse and has not developed the
skills to effectively address that issue. She based her conclusion upon
Mother’s continual completion of services and substance abuse treatment
only to fail to utilize the skills those services are designed to impart. Based
upon her review of the case file, her interactions with Mother, and the
efforts taken previously by the Tribe, the DCS case manager opined that the
continued custody of Children by Mother would likely result in serious
emotional or physical damage to them.

¶33            We conclude this testimony, combined with the other
evidence presented at the hearing, constituted a sufficient basis for the trial
court’s finding that returning the Children to Mother’s custody “is likely to
result in serious emotional or physical damage to the child[ren].” 25 U.S.C.
§ 1912(f).


                                      12
                VICTORIA F. v. DCS, et al.
                  Decision of the Court

                     CONCLUSION

¶34   For the foregoing reasons, we affirm.




                        :gsh




                               13